From a death sentence on a charge of murder in the killing of K.C. Jones, Pearlie Evans appeals to this Court.
(1) It is said that the Court erred in refusing to grant instructions that the jury might convict defendant of manslaughter. The facts in this case show without question that the appellant was guilty of murder, and that with deliberate design he shot to death the deceased at a time when all present were begging him not to do so. He turned a cold deaf ear to their cries for mercy.
(2) The Court below committed no error as to rejection or admission of evidence. The motion for a new trial was properly overruled. There is no reversible error in the case.
The judgment of the Court below will be affirmed, and Friday, December 9th, 1938, fixed as the date for the execution of defendant.
Affirmed.